DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 and 01/04/2022 is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art made of record fails to teach a method of training a more secure neural network having a plurality of network parameters, the method comprising: 
obtaining a plurality of training inputs and, for each of the plurality of training inputs, a respective target output for the training input; and 
training the neural network on each of the plurality of training inputs, comprising: 
processing each of the training inputs using the neural network and in accordance with current values of the network parameters to generate a respective network output for each of the training inputs; 
computing a respective loss for each of the training inputs by evaluating a loss function, wherein the loss function measures a difference between 
(i) an output generated by the neural network by processing an input in an input - output pair and 
(ii) an output in the input - output pair, and wherein computing the loss for each of the training inputs comprises evaluating the loss function at the input - output pair that includes the training input and the target output for the training input; 
identifying, from a plurality of possible perturbations, a maximally non-linear perturbation, wherein the maximally non-linear perturbation is a perturbation for which the loss function is most non-linear when evaluated at an input - output pair that includes (i) a perturbed training input generated by applying the possible perturbation to a given training input and (ii) a target output for the given training input; and 
determining an update to the current values of the parameters of the neural network by performing an iteration of a neural network training procedure to decrease the respective losses for the training inputs and to decrease the non-linearity of the loss function for the identified maximally non-linear perturbation.

Lehman et al, U.S. Publication No. 2019/0188573 generally teaches a method of training a more secure neural network having a plurality of network parameters, the method comprising: 

obtaining a plurality of training inputs and, for each of the plurality of training inputs, a respective target output for the training input (see Lehman paragraph [0019]); and 

training the neural network on each of the plurality of training inputs, comprising: 

processing each of the training inputs using the neural network and in accordance with current values of the network parameters to generate a respective network output for each of the training inputs (see paragraph [0003]); 

computing a respective loss for each of the training inputs by evaluating a loss function, wherein the loss function measures a difference between (i) an output generated by the neural network by processing an input in an input - output pair and (ii) an output in the input - output pair, and wherein computing the loss for each of the training inputs comprises evaluating the loss function at the input - output pair that includes the training input and the target output for the training input (see paragraph [0020]); 

identifying, from a plurality of possible perturbations, a perturbation that is within a threshold (see Figure 5, steps 510-530); 

determining an update to the current values of the parameters of the neural network by performing an iteration of a neural network training procedure to decrease the respective losses for the training inputs (see paragraph [0003] and Figure 5, step 540).

However, Lehman does not teach the features highlighted above.

Miyato et al, “Virtual Adversarial Training: A Regularization Method for Supervised and Semi-Supervised Learning” (cited by Applicant) generally teaches a method of adversarial training which estimates a loss function and a virtual adversarial perturbation given training inputs (see Miyato Section 3.2). However, Miyato does not teach determining a perturbation which causes a the loss function of a neural network to have a maximum non-linearity nor does it teach updating the neural network based on the determined perturbation as required in claim 1.

Independent claims 10 and 19 recite similar allowable features and are similarly allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637